DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021, has been entered.
Response to Amendment
	Applicant’s amendment and remarks filed March 4, 2021, are responsive to the office action mailed December 4, 2020.  Claims 1-20 were previously pending with claims 1-10 withdrawn.  Claims 11 and 20 are presently amended.  Claims 1-20 are therefore currently pending and claims 11-20 are considered in this office action.  It is noted in the interests of clarity that withdrawn claims 1-10 as they appear in applicant’s current claim listing would if reasserted be rejected as they were in the office action mailed June 21, 2017.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 11-20 were rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis et al. (Paper No. 20170612; US Patent No. 9,171,326 B2) in view of LEDBETTER et al. (Paper No. 20201129; Pub. No. US 2010/0023341 A1).  The amendment has overcome the previous rationale for this ground of rejection, however upon further consideration a new reason for rejection under 35 USC 103 is made over Pavlidis et al. (Paper No. 20170612; US Patent No. 9,171,326 B2) in view of LEDBETTER et al. (Pub. No. US 2010/0023341 A1) and further in view of Gopinath et al. (Pub. No. US 2014/0279187 A1).
Response to Arguments
Pertaining to rejection under 35 USC 101 in the previous office action
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Applicant has not argued this matter but has simply requested “reconsideration and withdrawal of the rejection.”
The amended portion of the claims now recites inter alia
“providing, via the user interface, an option for the user to purchase a product corresponding to the gift suggestion and communicate to the marketplace application a request to deliver the product to the contact using custom delivery options determined from the social network data, the custom delivery options comprising a specific delivery date and a specific location that are determined based on a social network posting from the contact.”  Claims 11 and 20.

The amendment therefore only contributes additional information “a specific location” to the delivery options that are determined based on a social network posting.  It does not include any subject matter directed to the physical delivery of the product, but only recites the intended location information.  As noted with regard to delivery date in the previous office action, determining a specific location based on stored information is an additional abstract idea, and the previously and currently identified additional elements do not integrate that idea, alone or in combination with the body of claimed abstract ideas, into a practical application.  The rejection must be maintained.
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant’s arguments, see remarks filed March 4, 2021, with respect to the rejection of claims 11-20 under 35 U.S.C. 103 as being unpatentable over Pavlidis et al. (Paper No. 20170612; US Patent No. 9,171,326 B2) in view of LEDBETTER et al. (Paper No. 20201129; Pub. No. US 2010/0023341 A1), have been fully considered and are persuasive.  However, upon further consideration, a new rationale for the rejection under 35 U.S.C. 103 is made in view of Gopinath et al. (Pub. No. US 2014/0279187 A1).
The argument relies only on distinguishing the limitation added by the amendment from the prior art cited in the previous office action against the previous version of the claims and therefore it is addressed below by way of the updated rationale for the rejection.  Examiner notes further that the limitation added by amendment is fairly common in the prior art as can be seen from the additional references listed as relevant but not relied upon under “Conclusion.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 11-19 are directed to a process and claim 20 is directed to a manufacture.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
These claims also recite, inter alia,
“performing operations for implementing a user interface for managing social gifting through communications with a social networking service provider and communications with a marketplace application, the operations comprising: generating a gift profile of a contact of a user based on a social network profile of the contact accessed from the social network service provider; identifying a gift event for the contact based on the social network profile of the contact, the identifying of the gift event comprising correlating a social event from the social network profile of the contact with a gift category associated with the gift profile of the contact, the gift category associated with the gift profile based on social network data mined from the social network service provider; accessing gift parameters provided by the user and product availability from the marketplace application; generating, …a gift suggestion based on the gift event, the product availability, the gift profile of the contact, and the gift parameters provided by the user, the generating of the gift suggestion being based on a selection, via the user interface, of the gift category from a plurality of gift categories associated with the gift profile of the contact; and providing, via the user interface, an option for the user to purchase a product corresponding to the gift suggestion and communicate to the marketplace application a request to deliver the product to the contact using custom delivery options determined from the social network data, the custom delivery options comprising a specific delivery date and a specific location that are determined based on a social network posting from the contact.”  Claim 11.

Step 2A, prong one:
The above limitations are each abstract on their own and in combination they altogether recite a more detailed abstract idea.  This is because they fall within the grouping of abstract ideas described as mental processes, concepts performed in the human mind (such as observations, evaluations, judgments, opinions), and certain methods of organizing human activity, for example commercial interactions (including advertising, marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people (including social activities).  See 2019 Revised Patent Subject Matter Eligibility Guidance Section I, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A 1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, prong two:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in present claims 11-19 are one or more hardware processors and a tangentially associated “marketplace application” that will be considered a tangential additional element for the present analysis, but that is not legitimately “an additional element” in the present claims as that concept is defined in the guidance. Ibid.  This is because it has no clear relationship with any particular device and is not itself claimed as performing any particular function.  
Claim 20 has essentially the same additional elements with the addition of “a non-transitory computer-readable storage medium” and the recitation of “one or more processors” instead of “one or more hardware processors.”  These additional elements have been considered individually and altogether as a whole together with the functions they perform.  In claims 11-19 the one or more hardware processors perform only the single step of generating a gift suggestion based on gathered information and the “marketplace application,” as noted above performs no claimed function but is essentially only a data source and recipient for transmissions gathered and sent by the hardware processor.  In claim 20 the “one or more processors” are broadly and generally recited as performing all of the steps, described in purely descriptive form, and the “marketplace application,” occupies the same role noted previously in claims 11-19.  These additional elements thus do not integrate the judicial exception into a practical application because they lack sufficient substance and specificity to indicate anything to which the abstract elements could be practically applied.  They do not improve the functioning of a computer, or any other technology or technical field, they do not apply the judicial exception with, or by use of, a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  The claimed element that is not abstract is identified broadly and generically as applying either a single step of the method (claims 11-19) or every step (claim 20), and the method itself is described without reference to any particular acts or functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing usually means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because other than purely mental steps that may be performed by a person the additional element of the claims is merely an instruction to use a processor to produce a desired abstract result using abstractly described data. MPEP 2106.05(f).  The claim invokes a processor(s) merely as a tool to perform a single abstract step (or all of them) in an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Finally, the dependent claims do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that only add more descriptive data to the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
Applicant alleges neither technical problem nor solution.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which merely elaborates upon the performance of the presently claimed method by preexisting (prior art) computer equipment.  It merely takes advantage of an opportunity created by computers to use them as a tool for implementing a business plan.  An equivalent business plan could be implemented without a computer (though it might be more cumbersome), and in any case merely confining the abstract idea to a particular field is insufficient to render it eligible subject matter.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 720 (Fed. Cir. Nov. 14, 2014) (Mayer, J, concurring)).
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 11-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis et al. (Paper No. 20170612; US Patent No. 9,171,326 B2) in view of LEDBETTER et al. (Paper No. 20201129; Pub. No. US 2010/0023341 A1) and further in view of Gopinath et al. (Paper No. 20200616; Pub. No. US 2014/0279187 A1).
Pavlidis discloses making gift recommendations using data gathered from social media and marketplace applications.  Pavlidis also discloses a method comprising performing operations for implementing a user interface for managing social gifting through communications with a social networking service provider and communications with a marketplace application (claims 1, 20; see at least fig. 1, c4:30-45 generally disclosing the use of various interfaces for implementing every aspect of the invention, c10:43-63 “For example, … a user clicks or hovers over an interface elements representing the product, buys the product, or otherwise interacts with the interface elements,” c11:1-20, c15:30-37 “interface to enable a friend to order a gift and have the gift sent to the user. The friend may then purchase a gift and 35 have it sent to the recipient.”  Please note: the prior art describes social networking service providers that are also marketplace applications, for example it references both Facebook and Foursquare among several examples.  Foursquare is a more focused marketplace application (and social networking service provider), while Facebook is known to have both attributes as well while perhaps being more well known as a social networking service provider.), the operations comprising:
	●	generating a gift profile of a contact of a user: based on a social network profile of the contact accessed from the social network service provider (claims 11 and 20; see at least fig. 12, c6:35-44 “products having interests corresponding thereto that match concepts having positive sentiment associated therewith in the user profile, may be selected as gift recommendations,” c13:25-43 “method 1000 for making gift recommendations … may use a user interest profile …. deemed to include 30 attributes including interest attributes, consumption attributes, and demographic attributes.” Please note: the prior art uses terms “user,” “friend,” “contact,” “recipient,” “giver,” etc., to refer potentially to the same entity depending on the direction of the transaction described.  That is, it describes for example a user gifting a friend and a friend gifting the user, but the friend could also be identified as a user and either party could be identified as a recipient or giver depending on the context described.); wherein the social network data further comprises a posting from the contact with the social network service provider (claim 12; see at least fig. 12, c4:60-c5:10 “database may additionally store postings made by the user,” c5:37-46 “social media content may include content generated by a user over time such as Facebook™ postings,” c6:35-44, c13:25-43); further comprising: identifying key words from the posting (claim 13; see at least abstract “interests reflected by textual data,” fig. 12, c11:40-53 “keyword matching or mapping of entities to concepts in a taxonomy”); and correlating the posting to the gift category based on the key words (claim 13; see at least fig. 12, c5:46-53 “may include any action taken by a user that can be associated with text or a concept. This may include the user typing content and posting to a social media site, linking to content in a posting,” c8:1-26, c11:40-53); further comprising: correlating the social event from the social network profile of the contact with the gift category (claim 14; see at least figs. 7-8, c10:4-17, c11:40-52 “Categorizing 804 may include identifying concepts (i.e. interests) identifiable from the activity. This may include …contextual information in a user profile and the social activity being evaluated”); further comprising: generating the gift profile of the contact based on the historical transaction data of the contact (claim 16; see at least fig. 12, c5:10-23, c6:35-44, c11:1-19 “The application activity 704 may include … online purchasing activity,” c13:25-43); further comprising: mapping product categories corresponding to social events of the contact or postings from the contact (claim 18; see at least c4:60-67 (postings), c5:10-22 (comments), 37-52 (posts), c6:12-26 “sentiment identified 3 04 may then be mapped …based on the contextual information,” 42-41; c8:1-31, c10:3-26, c11:20-33, 40-52); further comprising: presenting the product categories and a plurality of price ranges to the user (claim 19; see at least c5:10-22, c10:3-18, c14:1-12);  receiving a selection of at least one product category and at least one price range from the user (claim 19; see at least abstract, figs. 4-5, c5:10-22, c7:11-24, c13:25-45, c14:1-13);  identifying a product based on the selected product category and price range (claim 19; see at least abstract, figs. 4-5, c5:10-22, c7:11-24, c13:25-45, c14:1-13); and causing presentation on a user interface to the user with the product as the gift suggestion for the contact. (claim 19; see at least abstract, figs. 1, 3-5, 7-10, 12; c2:34-45);
	●	identifying a gift event for the contact based on the social network profile: of the contact, the identifying of the gift event comprising correlating a social event from the social network profile of the contact with a gift category associated with the gift profile of the contact, the gift category associated with the gift profile based on social network data mined from the social network service provider (claims 11 and 20; see at least figs. 7-10, c1:20-30 “Gifting may be the act of giving a present to somebody because of an event (e.g., birthday) or occasion (e.g., house warming party),” c11:40-52 “Categorizing 804 may include identifying concepts (i.e. interests) identifiable from the activity. This may include …contextual information in a user profile and the social activity being evaluated,” c15:15-37 “generating recommendations … in response to … detecting … emotionally charged events such as "death," "birth," "win," "lose," or the like.”);
	●	accessing gift parameters provided by the user and product availability: from the marketplace application (claims 11 and 20; see at least abstract, fig. 10, c13:25-45 “A consumption attribute may also include a price affinity…. These are very general 40 attributes …. important in a gift selection process,” c13:65-c14:12 “Various other filtering steps may also be performed. For example, products may be ranked or filtered in view of a relationship…. attributes … may be specified …. For example, … products with a large price may be filtered,” c14:38-50 “products may be re-ordered 1018 according to diversity. … to provide products of a variety of types relating to highly ranked interests.”  Please note: the prior art describes social media applications that are also marketplace applications, for example it references both Facebook and foursquare among several examples.  Foursquare is a more focused marketplace application (and social network), while Facebook is known to have both attributes as well while perhaps being more well known as a social network.); wherein the gift suggestion is further based on marketplace data of the user, the market place data comprising historical transaction data from the user and the contact from the marketplace application (claim 15; see at least c5:10-23 “A server 202b may be associated with a merchant …. may store information … for a product … past transaction data,”); further comprising: identifying product categories based on a marketplace application browsing history of the contact and past purchases of the contact (claim 17; see at least figs. 7-8, 12; c5:10-23, c6:35-44, c10:3-17, c11:1-33, c13:25-43); determining an availability of the product in the marketplace application (claim 19; see at least abstract, fig. 10, c13:25-45, c13:65-c14:12, c14:38-50);
	●	generating, by one or more hardware processors, a gift suggestion: based on the gift event, the product availability, the gift profile of the contact, and the gift parameters provided by the user, the generating of the gift suggestion being based on a selection, via the user interface, of the gift category from a plurality of gift categories associated with the gift profile of the contact (claims 11 and 20; see at least abstract “Interests and attributes of a user may be detected from social media content and products corresponding to the interests and attributes may be selected and presented as gift recommendations for the user,” figs. 1, 3-5, 7-10, 12; c1:20-30, c2:34-45 “making gift recommendations using social media data. Interests and attributes of a user may be detected from social media content and products corresponding to the interests and attributes may be selected 40 and presented as gift recommendations for the user,” c3:25-35, 63-C4:5 describing the role of the processor; c5:10-22 “information for a product may include … categorization, …, and the like,” c6:35-44, c10:3-17 “The product attributes may include a categorization …, and other data.,” c14:1-12 “products may be categorized … according to appropriateness for giving in a particular type of relationship,” c15:15-37.  Please note: also see previously cited portions pertaining to each of the event, marketplace product availability, gift profile, and parameters provided by the user, and please refer to the previous comment regarding the description of how parties are identified in the reference based on their relationship to the described transaction.); and
Pertaining to medium claim 20
	Rejection of claim 20 is based on the same rationale noted above.  In addition Pavlidis teaches a non-transitory computer-readable storage medium storing a set of instructions that, when executed by one or more processors of a machine, cause the machine to perform the operations indicated above (claim 20; see at least c2:45-67).

		Pavlidis teaches all of the above as noted and teaches,
	●	providing, via the user interface, an option for the user to purchase: a product corresponding to the gift suggestion and communicate to the marketplace application a request to deliver the product to the contact (claims 11, 20; see at least c10:43-63 “For example, … a user clicks or hovers over an interface elements representing the product, buys the product, or otherwise interacts with the interface elements,” c15:30-37 “interface to enable a friend to order a gift and have the gift sent to the user. The friend may then purchase a gift and 35 have it sent to the recipient.”), but does not explicitly disclose:
	●	providing, via the user interface, an option for the user to purchase: a product corresponding to the gift suggestion and communicate to the marketplace application a request to deliver the product to the contact using custom delivery options determined from the social network data.
		LEDBETTER also teaches most of the above limitations, including a) recommending gifts, b) using social network data, c) communicating with a social networking service provider, and d) communicating with a marketplace application, and also teaches a request to deliver the product to the contact using custom delivery options determined from the social network data, the custom delivery options comprising a specific delivery date that is determined based on a social network posting from the contact.  LEDBETTER discloses:
	●	providing, via the user interface, an option for the user to purchase: a product corresponding to the gift suggestion and communicate to the marketplace application a request to deliver the product to the contact using custom delivery options determined from the social network data, the custom delivery options comprising a specific delivery date that is determined based on a social network posting from the contact (claims 11, 20; see at least abstract “The user creates rules including parameters such as … the life event on which to send the gift. … user may generate a … list of friends who will receive gifts on selected life events upon user's approval,” figs. 1-4, ¶¶0002-0005 “a user creates a profile with a social network, including personal information such as birthday, …. An example of news feed feature is provided by Facebook where the life events of friends on a user's profile is provided on the user's ….  The present invention enables a user to collect information about life events of one or more friends from one or more social network systems …. The user may generate one or more rules identifying one or more friends to whom to send gifts on selected life events”).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Pavlidis to include a request to deliver the product to the contact using custom delivery options determined from the social network data, the custom delivery options comprising a specific delivery date that is determined based on a social network posting from the contact, as taught by LEDBETTER since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.

		Pavlidis in view of Ledbetter teaches all of the above as noted.  Pavlidis in view of Ledbetter teaches, a) recommending gifts, b) using social network data, c) communicating with a social networking service provider, and d) communicating with a marketplace application, and also teaches a request to deliver the product to the contact using custom delivery options determined from the social network data, the custom delivery options comprising a specific delivery date that is determined based on a social network posting from the contact, but does not explicitly disclose custom delivery options comprising a specific delivery date and a specific location that are determined based on a social network posting from the contact.  Gopinath also teaches a) recommending gifts, b) using social network data, c) communicating with a social networking service provider, and d) communicating with a marketplace application, and further discloses custom delivery options comprising a specific delivery date and a specific location that are determined based on a social network posting from the contact (claims 11 and 20; see at least abstract “generate and execute an e-commerce gift offer for a social network contact as a function of integrating social network data into a web site offering goods or services for sale…. Further aspects use the acquired personal data to narrow down retailers to those that provide delivery service to a current residence of the other user for execution of the gift purchase,” fig.1 (112, 114, 116) “Use personal data acquired from the social network web site to automatically determine a geographic location of a residence of the other user recipient,” ¶¶0006-0009, 0019 (basically the same disclosure in each paragraph), ¶0030 “Aspects of the present invention transfer social network data, such as a friend's name, address and preferences,… to a set of e-commerce gift giving platforms that provides for … finding, purchasing and shipping an appropriate gift for a particular person identified in an end-user's social network. Aspects perform gift searching and suggesting … triggered by recognizing certain dates and events (for example, a birthday, high school graduation, etc.),” ¶0031 “invention may suggest that particular friend or relative identified via the user's social network data would like to receive the same item as a gift, for a specific occasion determined from the data (friend's birthday, etc.), …. wherein an appropriate e-commerce site is also identified that has the capability to ship the item to the friend's address and automatically transfer all needed relevant purchasing data about the end user and his friend acquired from the social networking site to the e-commerce site.”
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Pavlidis in view of Ledbetter to include custom delivery options comprising a specific delivery date and a specific location that are determined based on a social network posting from the contact, as taught by Gopinath since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.  Finally, it would certainly have been obvious to anyone to determine a specific delivery location for the product using the same method already being used to determine almost all of the other information used in implementing the method.
Applicant has not disclosed that the added features solve any stated problem or are for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from LEDBETTER in the method of Pavlidis and the feature from Gopinath in the method of Pavlidis in view of LEDBETTER.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Raganath et al., Patent No. US 9,306,896 B2: teaches recommending and delivering gift on a date based on life event.  Recipient may be asked for shipping address upon redemption of the gift received by electronic message.
	●	Ng et al., Pub. No. US 2015/0081473 A1: teaches determining relationships and basing gift on relationship and occasion information.  Gift determination is based on wish lists or "gather relevant information" from social networking platform.  Mentions retrieving shipping address from social gifting platform as part of the "buy gift for relationship function."
	●	O'Sullivan et al., Pub. No. US 2010/0280879 A1: teaches using social networking data to aid gift selection and ad targeting.  Mentions delivery tangentially but no reference to delivery location of recipient.
	●	Gallen et al., Pub. No. US 2013/0073430 A1: teaches shipping to recipient’s location using information from social media (see at least ¶¶0014, 0023).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        April 22, 2021